Title: Thomas Mifflin to Alexander Hamilton, John Laurance, and Richard Varick, 17 December 1783
From: Mifflin, Thomas
To: Hamilton, Alexander,Laurance, John,Varick, Richard


Annapolis December 17th: 1783
Gentlemen
Yesterday I received the letter you did me the honor to write to me on the 10th: instant, and laid it before Congress; but as seven States only have met, the Subject of it cannot be taken up so soon as its Importance requires.
I will transmit to you an authenticated copy of the Ratification of the definitive Treaty the moment that Congress shall put it into my power.
I am with much Respect & Esteem   Gentlemen   Your obedt: & hble Servt:
Thomas Mifflin
